FILED
                            NOT FOR PUBLICATION                              JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50185

               Plaintiff - Appellee,             D.C. No. 2:07-cr-00602-GAF

  v.
                                                 MEMORANDUM *
BRUCE DWIGHT SUTTON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Bruce Dwight Sutton appeals from the district court’s order granting his 18

U.S.C. § 3582(c)(2) motion for reduction of sentence. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

       Sutton contends that he is entitled to a further reduction of sentence based on

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Fair Sentencing Act of 2010 (“FSA”) and subsequent amendments to the

Sentencing Guidelines that lowered the Guidelines ranges for crack cocaine

offenses. We review de novo whether the district court had authority to modify a

defendant’s sentence under section 3582(c)(2). See United States v. Austin, 676

F.3d 924, 926 (9th Cir. 2012).

      The district court granted Sutton’s motion and reduced his sentence to 120

months, the statutory mandatory minimum at the time of sentencing. See 21

U.S.C. § 841(b)(1)(A) (2008). Because the FSA’s reduced mandatory minimums

do not apply to defendants sentenced before its effective date, a reduction in

Sutton’s sentence below 120 months would not be consistent with the policy

statements issued by the Sentencing Commission, and the district court properly

declined to further modify Sutton’s sentence. See 18 U.S.C. § 3582(c)(2);

U.S.S.G. § 1B1.10 cmt. n.1(A); United States v. Augustine, 712 F.3d 1290, 1295

(9th Cir. 2013).

      AFFIRMED.




                                          2                                      12-50185